DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on July 15, 2021 have been entered. Claims 1-23 are still pending in this application with claims 1, 11, 20, and 21 being independent.

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues: 
“…O’Connor fails to teach determining an initial interactivity score for the inquiry specific to the communication channel because none of the multimodal occupancy scores described in O’Connor are specific to the communication channel, as claimed.”  (Remarks, page 11)


In response, Examiner respectfully disagrees. Application’s attention is directed to O’Connor in paragraph 0050, where it states: “In an embodiment, an agent may be determined to have a multimodal occupancy score of 90% by handling a customer phone call 202A. The contact center system 204 may determine the agent does not have the ability to handle another contact as the phone call will keep the agent occupied. In an alternative embodiment, agent may be determined to have a multimodal occupancy score of 100% by handling a customer phone call 202A to ensure the agent is not given another contact.” And in paragraph 0051: “The contact center system 204 may determine the agent 206B has a multimodal occupancy score of 75% based on handling the web chat contact 202B”.
Therefore, Examiner believes O’Connor discloses determining an initial interactivity score for the inquiry specific to the communication channel as 90% score is given for the phone call and 75% for web chat. The scores are specific to the channel.
Furthermore, O’Connor disclosing giving a score of 90% or 100% for a phone call is design choice based on the needs of the call center (different embodiments). O’Connor is laying out the different options possible. For example, an administrator may choose to go with an option that allows an agents to handle a call and handle an email simultaneously (90% phone score + 5% email score) or allow no other activity when handling a phone call (100% phone score). One of ordinary skill in the art can see benefit of both scenarios and apply those disclosures as they see fit.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (US Pub 2015/0334233).

determining an initial interactivity score for the inquiry specific to the communication channel (para 0050-0051);
assigning the initial interactivity score to the inquiry (para 0050-0051); 
assigning the inquiry to the agent based on the initial interactivity score and an agent interactivity score (para 0050-0051; 70);
measuring an engagement level between the customer and the agent during a communication session to determine an adjusted interactivity score (para 0051); and
updating the agent interactivity score based on the adjusted interactivity score to generate an updated agent interactivity score (para 0051-0059; 0072).
Regarding claim 2, O’Connor discloses further comprising:
receiving a second inquiry from a second customer over a second communication channel;
assigning a second initial interactivity score to the second inquiry based on the second communication channel; and
assigning the second inquiry to the agent based on the second initial interactivity score and the updated agent interactivity score (para 0051; para 0072; - discloses a second inquiry which increases agent occupancy score) .
Regarding claim 3, O’Connor discloses a wherein said assigning the second inquiry is further based on difficulty scores associated with the inquiry and the second inquiry (para 0070-0071; 0074; 0076).

Regarding claim 5, O’Connor discloses a wherein said measuring the engagement level between the customer and the agent comprises measuring a rate of communication of the customer (para 0059; 0068, 0070).
Regarding claim 6, O’Connor discloses wherein said measuring the engagement level between the customer and the agent comprises measuring an idle time of the customer (para 0074-0075 - wait time interval).
Regarding claim 7, O’Connor discloses wherein said measuring an engagement level between the customer and the agent comprises determining that the communication session has ended (para 0074-0075).
Regarding claim 8, O’Connor discloses further comprising determining a new initial interactivity score of the communication channel based on the adjusted interactivity score, wherein the new initial interactivity score is used as the initial interactivity score for subsequent inquiries received over the communication channel  (para 0077-0079 – relearning module).
Regarding claim 9, O’Connor discloses wherein said agent is associated with an agent skill level, and wherein said assigning the inquiry to the agent is further based on the agent skill level (para 0064; 0069).

Regarding claim 11, see rejection of claim 1.
Regarding claim 12, see rejection of claim 2.
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 4.
Regarding claim 15, see rejection of claim 5.
Regarding claim 16, see rejection of claim 6.
Regarding claim 17, see rejection of claim 7.
Regarding claim 18, see rejection of claim 8.
Regarding claim 19, see rejection of claim 9.
Regarding claim 20, see rejection of claim 1.
Regarding claim 21, O’Connor discloses method for determining an interactivity score for an agent in a customer service capacity, said method comprising:
receiving a first inquiry from a first customer over a first communication channel (para 0050-0051; para 0070-0072);
receiving a second inquiry from a second customer over a second communication channel (para 0050-0051; para 0070-0072; para 0084);
assigning initial interactivity scores to the first and second inquiries based on the communication types of the first and second communication channels (para 0050-0051; para 0070-0072);

updating said agent interactivity score based on said initial interactivity scores to produce an updated agent interactivity score (para 0050-0051; para 0070-0072);
measuring engagement levels between the first and second customers and the agent during communication sessions there between to determine adjusted interactivity scores of said inquiries (para 0050-0051; para 0070-0072); and
updating the updated agent interactivity score based on the adjusted interactivity scores to generate a second updated agent interactivity score (para 0050-0051; para 0070-0072).
Regarding claim 22, O’Connor discloses further comprising:
receiving a third inquiry from a third customer over a third communication channel; assigning an initial interactivity score to the third inquiry based on the communication type of the third communication channel;
assigning the third inquiry to the agent; and
updating said second updated agent interactivity score based on said initial interactivity score of said third inquiry to produce a third updated agent interactivity score (para 0051).
Regarding claim 23, O’Connor discloses further comprising:
measuring engagement levels between the third customer and the agent during a communication session there between to determine an adjusted interactivity score of said third inquiry; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652